DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation to “a discharge opening” in line 16 and again in line 32 renders the claim indefinite because a discharge opening was already positively recited in line 4.  As a result it is unclear if claim 1 requires a second and a third discharge opening, or if it is referring to the same discharge opening in each instance.  For the purposes of examination, the discharge opening of line 16 will be assumed to be the same as the discharge opening of the outer housing recited in line 4, and the discharge opening of line 32 will be assumed to be a different discharge opening that is part of the inner housing; this appears to be consistent with the specification and drawings.  
	Further, the limitation to “the chamber” in line 19 of claim 1 renders the claim indefinite because “a chamber” (line 4), “a central chamber” (line 8), and “an outer vortex chamber” (line 14) 
“the vortex screw” in line 28 renders the claim indefinite because “an outer vortex screw” (line 6) and “an inner vortex screw” (line 26) were already positively recited; and 
“the chamber” in line 34 renders the claim indefinite because “a chamber” (line 4), “a central chamber” (line 8), “an outer vortex chamber” (line 14), “the chamber” (line 19), and “an inner vortex chamber” (line 30) have all been positively recited; and
“the vortex chamber” in line 35 renders the claim indefinite because “an outer vortex chamber” (line 14) and “an inner vortex chamber” (line 30) were already positively recited; and
“the discharge opening” in lines 36 and 38 render the claim indefinite because “a discharge opening” of the outer housing (line 4) and “a discharge opening” of the inner housing (line 32) have already been positively recited.
Claims 2-9 are rejected as being indefinite for depending from indefinite claim 1.    
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  
Randolph (US 625,466) discloses a water-saving nozzle (p. 1, ln. 11-16; fig. 1), comprising: 
an outer housing (F) having an inlet opening (fig. 3) and chamber (fig. 3) and a discharge opening  defined therein (figs. 1-3); 
an outer vortex tube (G) in operative engagement with an inner wall of the outer housing (p. 1, ln. 73-75; fig. 3), the outer vortex tube having a central chamber (fig. 3) defined therein, 

the outer vortex tube having outside angular slots (g’, see fig. 4) facing the inner wall (fig. 3); 
the outer housing having an outer vortex chamber (fig. 3 - the annular space between F and G) defined therein below the angular slots (fig. 3); the outer housing having a discharge opening (fig. 1, 3 - the opening at the end from which the water discharges) defined at a bottom portion (fig. 1, 3) thereof, the inlet opening being in fluid communication with the chamber, the angular slots, the vortex chamber and the discharge opening so that water is flowable through the nozzle and dischargeable through the discharge opening in an outer conical shape (G3, see fig. 1 and p. 1, ln. 91-96); 
the inner housing having an inlet opening (fig. 3) defined therein; the inner housing having an inner circular block (I) in operative engagement with an inside wall (p. 1, ln. 86-87; fig. 3), the inner circular block having outside angular slots (i) facing the inside wall (fig. 3); and the inner housing having an inner vortex chamber defined therein below the inner circular block (fig. 3 - the space within H and above I); the inner housing having a discharge opening (figs. 1, 3), the inlet opening being in fluid communication with the chamber, the angular slots, the vortex chamber and discharge opening (fig. 3) so that water is flowable through the nozzle and dischargeable through the discharge opening in an inner conical shape (I3, see fig. 1 and p. 1, ln. 91-96) inside the outer dome shape (fig. 1).
Randolph does not disclose an outer vortex screw having outside helical threads and wherein the water is dischargeable from the discharge opening of the outer housing in an outer dome shape or an inner vortex screw having outside helical threads and wherein the water is dischargeable from the discharge opening of the inner housing in an inner dome shape.  
Renquist (US 9,221,065) teaches a water nozzle (100) comprising a helical thread (102) for causing water to swirl and reduce speed (col. 3, ln. 19-20).  

Although the elements are taught individually in the prior art, no single piece of prior art teaches them all, and no teaching or motivation was found that would have made it obvious to combine the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like

assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752